Citation Nr: 0521389	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder and panic disorder without 
agoraphobia.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that there is a VCAA letter of record which 
addresses the veteran's TDIU claim as well, as a new claim 
for PTSD.  However, the veteran was not informed as to what 
type of evidence would be necessary to substantiate his 
increased rating claim for generalized anxiety disorder and 
panic disorder without agoraphobia.

According to a March 2004 statement in support of his claim, 
the veteran requested a "compensation and pension" hearing 
(though this may refer to a claim of service connection for 
PTSD).  To ensure full compliance with due process 
requirements, an opportunity for a hearing must be afforded 
to the veteran.  

Further, according to an April 2005 memorandum, the veteran's 
representative indicated that the veteran wished to waive 
initial RO consideration of the "attached evidence."  An 
internal memorandum indicates that a waiver was received and 
that a medical examination report was enclosed.  However, the 
Board notes that there is no evidence attached to the 
memorandum.

Also, the veteran underwent a VA psychiatric examination in 
June 2004.  On review, the RO has not yet considered this 
evidence.  

Finally, the Board notes that entitlement to TDIU requires 
consideration of the effect of all service-connected 
disabilities on the veteran's employability.  The 
determination regarding the veteran's increased rating claim 
for generalized anxiety disorder and panic disorder could 
have a significant impact on his TDIU claim.  Thus, these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the TDIU 
claim will be held in abeyance pending further development.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased evaluation claim for 
generalized anxiety disorder and panic 
disorder without agoraphobia.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should contact the veteran and 
determine whether he still wishes to have 
a personal hearing.  If so, the RO should 
schedule the veteran for the type of 
hearing that the veteran requests and 
notify him of the time and location.  

3.  The RO should contact the veteran's 
representative and request a copy of the 
"attached evidence" that was referred 
to in his April 2005 memorandum.  The RO 
should ensure that a copy of such 
evidence is attached to the memorandum 
and included in the claims folder.

4.  Following the above, the RO should 
re-adjudicate the issue of entitlement to 
an evaluation in excess of 50 percent for 
generalized anxiety disorder and panic 
disorder without agoraphobia, and the 
TDIU claim.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal, as 
well as a summary of the evidence 
received since the issuance of the 
February 2003 SOC.  An appropriate period 
of time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

